Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claim 1 is objected to because of the following informalities:  
Claims 1, 6-8 and 16 recite “centre axis”. The typographical error should be corrected to “center axis”.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1-25 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is WO 2016/045946. ‘946 discloses a cutting insert for a milling tool, the cutting insert comprising: a first side defining a first extension plane (i.e. plane containing first surface 27), a second side opposite to the first side, the second side defining a second extension plane (i.e. plane containing first surface 27’), wherein the first and second extension planes extend in parallel (figures 1A, 1C and 1D), and wherein a center axis extends perpendicularly through the first and second extension planes;  a circumferential surface extending between the first side and the second side, the circumferential surface comprising including a first pair of opposing side surfaces and a second pair of opposing side surfaces (figure 1A);  a median plane extending halfway between the first extension plane and the second extension plane (figures 1A, 1C and 1D); a longitudinal plane extending halfway between the first pair of opposing side surfaces, perpendicularly to the median plane and containing the center axis; a central plane extending perpendicularly to both the median plane and the longitudinal plane and containing the center axis (figures 1A, 1C and 1D); a first axis extending along an intersection between the median plane and the longitudinal plane and a second axis extending along an intersection between the median plane and the central plane (figures 1A, 1C and 1D), wherein; a first cutting edge (49a) extends extending along an intersection between the first side  and the circumferential surface on a first side of the longitudinal plane (figure 1A), the first cutting edge, as seen in a view towards the first side, extending along a corner of the cutting insert (figure 1C), wherein; a second cutting edge (49b) extends extending along an intersection between the second side and the circumferential surface on the first side of the longitudinal plane, the second cutting edge, as seen in a view towards the second side, extending along a second comer of the cutting insert (figure 1C), wherein the first cutting edge comprises includes a first main cutting edge (33a), a first corner cutting edge (29a), and a first auxiliary cutting edge , the first auxiliary cutting edge comprising having a first surface-wiping secondary cutting edge (51a), wherein the first main cutting edge (33a) adjoins the first corner cutting edge (29a) at a first end of the first main cutting edge (figure 1A), and the first corner cutting edge (29a) adjoins the first surface-wiping secondary cutting edge (51a), wherein the second cutting edge comprises includes a second main cutting edge (33b), a second corner cutting edge (29b), and a second auxiliary cutting edge, the second auxiliary cutting edge comprising having a second surface-wiping secondary cutting edge (51b), wherein the second main cutting edge (29b) adjoins the second corner cutting edge (29b) at a first end of the second main cutting edge (figure 1A), and the second corner cutting edge (29b) adjoins the second surface-wiping secondary cutting edge (51b), wherein; as seen in a view along the first axis  towards a first side surface of the second pair of opposing side surfaces (figure 1E), a first axial relief face 71a: although figure 1E shows from the other side therefore 71b) adjacent to the first auxiliary cutting edge and a first axial abutment face (73) form part of a first surface grouping (G: see below) on the first side of the longitudinal plane, wherein the first surface grouping (G) forms part of the circumferential surface, wherein; and as seen in the view along the first axis towards a second side surface of the second pair of opposing side surfaces, a second axial relief face (71b) adjacent to the second auxiliary cutting edge and a second axial abutment face (73) form part of a second surface grouping (similar to G but opposite side) on the first side of the longitudinal plane, wherein the second surface grouping forms part of the circumferential surface (figure 1E), wherein the first side surface of the first pair of opposing side surfaces comprises includes a first radial relief face arranged adjacent to the first main cutting edge (33a) (figure 1D), wherein as seen in a plane parallel with the longitudinal plane the first axial relief face (71a: shown as 71b in figure 1E as it is a view of opposite end but seen better in figure 1D) extends from the first surface-wiping cutting secondary edge (51a) at a first inner angle within a range of 91 - 115 degrees to the median plane (figure 1D and 1E), and wherein the cutting insert preferably has 180° rotational symmetry with respect to rotation about the second axis, and wherein as seen in a plane parallel with the longitudinal plane the second axial relief face (71b) extends from the second surface-wiping cutting secondary edge (51b) at a second inner angle within a range of 91 - 115 degrees to the median plane (figure 1D and 1E).


[AltContent: rect][AltContent: textbox (G)][AltContent: arrow]	
    PNG
    media_image1.png
    466
    444
    media_image1.png
    Greyscale



Suffice it to say, the patent to ‘946 does not disclose the at least part of the first radial relief face extending outside of the first main cutting edge at least along a part of the main cutting edge such that the first radial relief face extends more outside the first main cutting edge towards a second end of the first main cutting edge than towards the first end of the main cutting edge nor the first axial abutment face/ second axial abutment face  forming a substantially flat surface, wherein the first axial abutment face/ second axial abutment face extends perpendicularly to the median plane, as claimed in independent claim 1. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of ‘946 and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        5/21/22